This is a petition for rehearing and reargument of the cause relative to the court's opinion reported on page 404 ante. The petition is supported by a brief of fifty-five paces.
The first ground of the petition is that "the statement of the court in its opinion that the restraining order issued by respondent Wirtz is `admittedly in conformity with the laws of the Territory' is in error and is prejudicial to petitioners." The statement is neither erroneous nor prejudicial. It merely refers to an admission of the *Page 446 
attorney for the petitioners made in open court for the purposes of argument and which concerned a matter not in issue.
Bearing in mind that the court's opinion resolved in the negative the sole issue presented, which is whether the second circuit court of the Territory is "a court of the United States" within the meaning of the Norris-LaGuardia Act, it is readily apparent from the arguments advanced to support them that the remaining grounds of the petition rest fundamentally upon a misconception of the authoritative holding of this court and present questions heretofore fully briefed and argued at the hearing and considered by the court. One example of such misconception is the urging by the supporting brief of the construction in relation to the amended Clayton and Sherman Acts that Congress intended the Norris-LaGuardia Act to apply to the United States District Court for the District of Hawaii. Assumingarguendo without deciding that the urged construction is judicially sound, the Act's applicability under it to one legislative court specifically would constitute an exception to the Act's inapplicability under the court's interpretation to legislative courts generally. More pertinent, the construction would afford corroborative aid to such interpretation with respect to the Act's inapplicability to the second circuit court of the Territory. Clearly upon the principle of inclusio uniusest exclusio alterius an intent to include within the jurisdictional limitations, placed by the Act upon comparable constitutional courts, the only legislative court in the Territory (the United States District Court for the District of Hawaii) which has the same federal jurisdiction, subject to the same limitations, as constitutional district courts, Congress having declared that it "shall have the jurisdiction of district courts of the United States, and shall proceed therein in the same manner as a district court" (Or. *Page 447 
Act § 86; 48 U.S.C.A. § 642), of itself would evidence in the absence of any manifestation to the contrary an intent to exclude therefrom the other (the second circuit court of the Territory) which has not federal but territorial jurisdiction and is not required to proceed in the same manner as a district court of the United States.
The petition for rehearing and reargument is denied without argument.